DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 1, 2021.  The rejections are stated below.  Claims 1-7, 9-17, and 19-20 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments filed 3/1/2021 concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “Applicant argues “All Claims Are Patent Eligible Under USPTO Step 2A Because They Do Not Recite a Judicial Exception and Are Integrated Into a Practical Application.” 
However, Examiner respectfully disagrees.  Turning to representative claim 1, the claim recites:
1.    (Currently amended) A method for software-based contactless payment, comprising:

receiving, at an issuer system and from a mobile device, a request to authorize a transaction for a payment to a merchant;

responsive to the request to authorize the transaction payment, transmitting, by the issuer system to the mobile device via a network, a dynamic payment packet (DPP) comprising a token;

receiving, at the issuer system and from the merchant, an authorization request including a transaction identification and the DPP;

transmitting, by the issuer system, the DPP to a third-party system to obtain offer data; receiving, at the issuer system, offer data from the third-party system; determining, by the issuer system, an authorization response, wherein the authorization response is determined based on whether the DPP complies with one or more parameters comprising transaction limits, use limits, and time limits:
transmitting, by the issuer system to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction; and

transmitting, by the issuer system to the mobile device, the transaction identifier, and the offer data.

Here, each bolded claim limitation further describes the independently abstract idea but does nothing to render the claim any less abstract. These limitations describe receiving data, transmitting data, and determining.  As described in the rejection, limitations narrowing the abstract idea, such as those describing the factors used to perform a transaction, further describe the abstract idea but do nothing to render the concept less abstract.  This is similar to the court’s finding in Ultramercial, where claim limitations narrowing the idea, such as receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad, further describe the abstract idea but do nothing to render the concept less abstract.  Here, it is important to distinguish between the independently abstract idea and the additional elements of the claim.  Note the recent Federal Circuit decision in SAP America v. Investpic (May 15, 2018) where the claims involved a series of innovative mathematical calculations based on selected information and the presentation of the results of those calculations in the plot of a probability distribution function.  The court noted that the claims are ineligible because their innovation is an innovation in ineligible subject matter.  The court explains that no matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, 
Examiner notes that the improvements discussed here are simply to document validation, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.  The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Examiner notes that the improvements discussed here are simply to validate a document, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.
Electric Power Group, TLI Communications, Enfish).  Here, the instant claims fall into the latter category.  Note that the abstract idea here is independently abstract.  Certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  

Applicant argues “Applicant argues “All Claims Are Patent Eligible Under USPTO Step 2B Because They Recite a Combination of Elements that Is Unconventional and Significantly More than an Abstract Idea.” However, when viewed as a combination of additional elements, the claims are still doing no more than using a computer as a tool to perform the abstract idea. Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(1)). Thus, the claim limitation do not integrate the abstract idea into a practical application.

Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues the prior art does not disclose “receiving at the issuer system and from the merchant, an authorization request including a transaction identification and the DPP”.  Examiner respectfully disagrees with Applicant’s argument.  Linehan discloses the equivalent “The issuer gateway 214 verifies the merchant's signature to prove that the consumer is dealing with the actual merchant and validates the merchant's certificate and the acquirer's certificate to prove that the merchant and issuer share a common financial arrangement.  The issuer gateway 214 then verifies that the consumer's account is active and has sufficient funds and/or credit to support the payment amount.  Then, as shown in FIG. 2B, the issuer gateway 214 then pre-authorizes payment by sending over the internet network an authorization token 254 over path 226, an issuer's digital certificate, the wallet initiation message, and a reference number or value 252' representing the consumer's credit or debit card number (Column 6 lines 8-25).
Applicant argues the prior art does not disclose “transmitting, by the issuer system, the DPP to a third party system to obtain offer data”.  Linehan discloses the equivalent “In step 802, the issuer gateway receives the consumer's payment request.  Then step 804 authenticates the message using the consumer's authentication information.  Then step 806 authenticates the merchant's wallet initiation message using the merchant's public key and digital certificate.  Then step 808 confirms that the consumer's credit or deposit is sufficient for the transaction.  Then step 810 accesses from the issuer a consumer reference number corresponding to the credit consumer's card number.  Then step 812 generates an authorization token signed with the issuer's signature using a private key and digital certificate (Col. 8 lines 53-65).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a payment without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 12.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).

The claim 1 recites method for software-based contactless payment, comprising:

receiving, at an issuer system and from a mobile device, a request to authorize a transaction payment to a merchant;

network, a dynamic payment packet (DPP) comprising a token;

receiving, at the issuer system and from the merchant, an authorization request including a transaction identification and the DPP;

transmitting, by the issuer system, the DPP to a third-party system to obtain offer data; receiving, at the issuer system, offer data from the third-party system; determining, by the issuer system, an authorization response;

transmitting, by the issuer system to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction; and

transmitting, by the issuer system to the mobile device, the transaction identifier, and the offer data. These limitations (with the exception of italicized limitations) describe an abstract idea of providing payments and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions in the form of sales activities or business relations). The claim also recites an issuer system, mobile device, transmitting, by the issuer system to the mobile device via a network, dynamic payment packet (DPP) comprising a token, which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
Step 2A - Prong 2: NO).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).

Similar arguments can be extended to other independent claim 12 and are rejected on similar grounds as claim 1.

The limitations of claims 2, 6, 10, and 11 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Therefore, the claims 1-7, 9-17, and 19-20 are directed to an abstract idea. Thus, the claims 1-7, 9-17, and 19-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-3, 6-7, 11-12, 17, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Linehan [US Patent No. 6,327,578 B1].

6.	Regarding claims 1, 12, and 21, Williams discloses a method and system for software-based contactless payment, comprising:
receiving, at an issuer system and from a mobile device, a request to authorize a transaction for a payment to a merchant (payment request 0023);
responsive to the request to authorize the transaction, transmitting, by the issuer system to the mobile device via a network, a dynamic payment packet (DPP) comprising a token (0025-0029, 0031);


Williams does not disclose however Linehan discloses transmitting, by the issuer system, the DPP to a third-party system to obtain offer data (The 4-party protocol facilitates this feature because the consumer wallet and issuer gateway directly interact.  Specifically, at step 4 of the protocol on path 226 of FIG. 2A, the issuer could offer special payment arrangements to the consumer, Col. 14 lines 3-15);
Williams does not disclose however Linehan discloses receiving, at the issuer system, offer data from the third-party system (offer, Col. 14 lines 3-15).;
Williams does not disclose however Linehan discloses determining, by the issuer system, an authorization response, wherein the authorization response is determined based on whether the DPP complies with one or more parameters comprising transaction limits, use limits, and time limits: (authorizes payment, Col. 8 lines 1-10);
Williams does not disclose however Linehan discloses transmitting, by the issuer system to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction (Then in step 312, the authorization token 
including the payment amount, order description, timestamp, a random nonce plus a merchant identifier and a reference to the consumer's credit or debit card number are forwarded to the merchant.  Then later in step 314, the merchant submits the authorization token in a capture request to the acquirer bank.  Then in step 316, the acquirer bank settles with the issuer bank Col. 8 lines 1-15); and


7.	Regarding claim 2, Williams in view of Linehan disclose the method of claim 1, further comprising receiving at the issuer system, an indication from the merchant confirming transfer of the token from the mobile device to the merchant via a point of sale device (Williams 0023-0024).
8.	Regarding claim 3, Williams in view of Linehan disclose the method of claim 2, wherein the authorization response is determined based at least in part on the indication (Col. 14 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity 

9.	Regarding claim 6, Williams in view of Linehan disclose the method of claim 1, wherein the token is a single-use token (Williams 0034).

10.	Regarding claim 7, Williams in view of Linehan disclose the method of claim 1, wherein the authorization response is determined based at least in part on the offer data (Col. 14 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.

11.	Regarding claim 11, Williams in view of Linehan disclose the method of claim 1, wherein the DPP further comprises an identifier associated with the mobile device, wherein the authorization response is further determined based on the identifier (Col. 8 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.

claim 17, Williams in view of Linehan disclose the system of claim 12, wherein the computer readable instructions that when executed by the processor, causes the processor to receive at the issuer system, an indication from the merchant that the token was transferred from the mobile device to the merchant via a point of sale device, wherein the authorization response is determined based on the indication (Col. 14 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.

13.	Regarding claim 20, Williams in view of Linehan disclose the system of claim 12, wherein the DPP further comprises an identifier associated with the mobile device, wherein the authorization response is further determined based on the identifier (Col. 8 lines 1-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



15.	Claim 4-5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Linehan [US Patent No. 6,327,578 B1] and Cameron et al. [US Pub No. 2007/0203852 A1].

16.	Regarding claim 4, neither Williams does not however Cameron teaches wherein the DPP includes and additional data element comprising customer creditworthiness information (credit score 0058). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Cameron.  The rationale to combine the teachings would be to utilize the reputation information when deciding whether to transact with the party.

17.	Regarding claim 5, neither Williams does not however Cameron teaches wherein the offer data received from the third-party system is based at least in part on the customer creditworthiness information (credit score 0058). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Cameron.  The rationale to combine the teachings would be to utilize the reputation information when deciding whether to transact with the party.

claim 14, neither Williams does not however Cameron teaches wherein the DPP includes an additional data element comprising customer creditworthiness information, wherein the offer data received from the third-party system is based on the customer creditworthiness information 3(credit score 0058). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Cameron.  The rationale to combine the teachings would be to utilize the reputation information when deciding whether to transact with the party.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20.	Claim 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Linehan [US Patent No. 6,327,578 B1] and Fung et al. [US Pub No. 2003/0163427 A1].

21.	Regarding claims 9 and 19, Williams does not disclose however Fung teaches wherein the offer data comprises one or more of real-time financing options related to the authorization response of the transaction and cross-selling of lending products (Fung 0173).  At the time of filing it would have been obvious to a person of ordinary .


Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


23.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Linehan [US Patent No. 6,327,578 B1] and Coppinger [US Pub No. 2012/0166270 A1].

24.	Regarding claim 10, neither Williams nor Linehan does not disclose however Coppinger wherein the DPP is received at the issuer system as tack data in a credit card transaction (track data 0173).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Coppinger.  The rationale to combine the teachings would be to assist is in building a base of loyal consumers.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


26.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Linehan [US Patent No. 6,327,578 B1] and Andon [US Pub No. 2013/0159188 A1].

27.	Regarding claim 13, neither Williams nor Linehan disclose however Andon teaches further comprising a database that stores a list of provided tokens, and wherein the authorization response is based on a comparison of the token to the list of provided tokens (Andon 0076).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Andon.  The rationale to combine the teachings would be for automatically validating users of financial instruments.

Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Linehan [US Patent No. 6,327,578 B1] and Dragt [US Pub No. 2010/0223120 A1].

30.	Regarding claim 15, neither Williams nor Linehan disclose however Dragt teaches wherein in the DPP includes an additional data element comprising customer profile information, wherein the offer data includes a targeted offer based on the customer profile information (Dragt 0076).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Dragt.  The rationale to combine the teachings would be for administering reward 
and/or loyalty program transactions through the use of tones sent to mobile devices. 

31.	Regarding claim 16, neither Williams nor Linehan disclose however Andon teaches wherein in the DPP includes an additional data element comprising reward point credentials, and wherein the offer data includes an offer to pay with rewards points (Drag 0076).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Dragt.  The rationale to combine the teachings would be for administering reward 
and/or loyalty program transactions through the use of tones sent to mobile devices. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.                                                                                                                                                                                             	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698